Citation Nr: 1103856	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an effective date earlier than April 27, 2006, for 
the grant of service connection for pancreatitis.  


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in October 2010, but failed to 
report for the hearing without explanation.  He has since made no 
request for another hearing.  Accordingly, the Board will proceed 
to a decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010) (failure to appear 
for a scheduled hearing treated as withdrawal of request).


FINDINGS OF FACT

1.  Service connection for pancreatitis was denied in an 
unappealed rating decision in September 1995.

2.  A claim to reopen the claim for service connection for 
pancreatitis was not received prior to April 27, 2006.

3.  In a February 2008 rating decision, the RO reopened the claim 
for service connection for pancreatitis and granted service 
connection for pancreatitis as secondary to the Veteran's 
service-connected posttraumatic stress disorder (PTSD) with 
alcoholism.  An effective date of April 27, 2006, the date of 
receipt of the claim to reopen, was assigned.

4.  Medical evidence received prior to the April 27, 2006 claim 
to reopen establishes that that the Veteran was hospitalized at a 
VA Medical Center for pancreatitis less than one year prior to 
the claim on October 6, 2005.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of October 
6, 2005, but none earlier, for the award of service connection 
for pancreatitis have been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.105(a), 3.400, 3.155, 3.157 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of any 
information, 
and any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As part 
of the notice, VA is specifically to inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter mailed 
in May 2006, prior to the initial adjudication of the claim.  
This letter also provided notice with respect to the disability-
rating and effective-date elements of the Veteran's claim.
The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records and the reports 
of various VA examinations.  The Veteran has not identified any 
outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Generally, the effective date for the award of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A.         § 5110(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The effective date for a grant of benefits on the basis of the 
receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date of 
the receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. 38 
C.F.R. § 3.104(a).  If a claimant wishes to reasonably raise CUE, 
"there must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error...that, if true, 
would be clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error." Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R.     § 
3.155.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report related to a disability that 
may establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).  
The provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).  The date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of a 
claim. 38 C.F.R.           § 3.157(b)(1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.           § 3.102; See also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he is entitled to effective date 
earlier than April 27, 2006 for the grant of service connection 
for pancreatitis.  He believes that he is entitled to 
compensation from the time he was first diagnosed with this 
disability in 1994.

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for pancreatitis 
in June 1995, and the RO denied the claim in a September 1995 
rating decision.  Although notified of the denial and of his 
appellate rights be a letter dated September 14, 1995, the 
Veteran did not initiate an appeal.  That decision therefore 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.113.

In addition, the Veteran has not made any specific assertion 
either that the correct facts, as they were known at the time of 
the September 1995 rating decision, or any previous decision, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  In short, the Veteran has not made a CUE claim with 
respect to the final September 1995 rating decision.

The next relevant communication from the Veteran is a new claim 
received on April 27, 2006.  Although the RO initially denied the 
Veteran's request to reopen the previously denied claim for 
service connection for pancreatitis, the RO later reopened the 
claim and granted service connection as secondary to the 
Veteran's service-connected PTSD with alcoholism in a February 
2008 rating decision. Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), 
(r), the RO assigned an effective date of April 27, 2006, the 
date of receipt of the new claim.

A review of the claims files shows that there is no 
communication, formal or informal, that could be interpreted as a 
claim of service connection for pancreatitis  that was received 
prior to the April 27, 2006 date of claim.

However, it must be noted that at the time the Veteran submitted 
his application to reopen in April 2006, VA medical 
hospitalization reports were of record and indicated that the 
Veteran was treated for pancreatitis in January 2003, October 
2003, and October 2005.  The last of these reports, prior to the 
April 2006 claim, notes treatment from October 6, 2005 through 
October 14, 2005.  As noted above, 38 C.F.R.§ 3.157(b) applies 
when such reports of hospitalization relate to examination or 
treatment of a disability and claim specifying the benefit sought 
is received within one year from the date of such hospital 
admission.  In this case, the Veteran filed a claim to reopen the 
claim for service connection for pancreatitis in April 2006-less 
than one year after the last hospitalization report in October 
2005.  Thus, the Veteran is entitled to an earlier effective date 
under 38 C.F.R.§ 3.157(b) of October 6, 2005-the date 
hospitalization records noting treatment for pancreatitis within 
one year of the date of claim to reopen the claim for service 
connection.

The Board has also considered the Veteran's contentions that he 
is entitled to an earlier effective date as he did not know how 
to appeal the September 1995 denial of service connection for 
pancreatitis and was unfamiliar with the legal claims process at 
that time.  

Although the Veteran has stated that he did not know how to 
appeal the initial September 1995 rating decision, every claimant 
for VA benefits is charged with knowledge of the laws and 
regulations governing VA benefits.  The United States Court of 
Appeals for Veterans Claims, citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, the Veteran was provided with his appellate 
rights in the September 14, 1995, letter accompanying the rating 
decision.

In sum, the September 1995 rating decision is a final decision, 
and clear and unmistakable error in this decision has not been 
alleged.  A claim to reopen the claim for service connection for 
pancreatitis was not received until April 27, 2006.  However, 
records of VA hospitalization indicate treatment for pancreatitis 
on October 6, 2005- less than one year prior to the April 2006 
date of claim.

 For all the foregoing reasons, the Board concludes that an 
effective date of October 6, 2005, but none earlier, for the 
award of service connection for pancreatitis, is warranted.  







ORDER

Entitlement to an effective date of October 6, 2005 for the grant 
of service connection for pancreatitis is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


